Mr. Justice Tantis delivered the opinion of the court: Claimant seeks a refund of Eight Dollars ($8.00) for overpayment of auto license fees by mistake of fact. From the complaint and the records of the Secretary of State’s office it appears that claimant is the owner of a Buick coupe No. 186-980, engine No. 1-922-626. In applying for auto license for the years 1932 and 1933 through a mistake in information furnished by him to the Secretary of State the horse power was given as 29.04 upon which a license fee of Twelve Dollars ($12.00) was charged and paid. The correct horse power for said motor was 23.04, for which the correct license fee should have been Eight Dollars ($8.00) per year. It further appears that adjustment of the difference has been made for the license fees for the years 1934 and 1935 and claimant therefore seeks an award for the over-payment of Four Dollars ($4.00) per year for the years 1932 and 1933 or a total of Eight Dollars ($8.00). Bach of these payments made by claimant was seemingly the result of a mistake of fact and under the law as set forth in the case of Moorman Mfg. Co. vs. State, No. 1886 and John Read vs. State, No. 2175 claimant is entitled to a return of the amount thus over-paid through said mistake. Award is therefore hereby entered in favor of claimant for the sum of Bight Dollars ($8.00).